 


109 HR 4336 IH: To designate the visitor center and other related facilities at the U.S.S. Arizona Memorial in Hawaii as the 
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4336 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the visitor center and other related facilities at the U.S.S. Arizona Memorial in Hawaii as the Pearl Harbor Memorial Site. 
 
 
1.Designation of Pearl Harbor Memorial Site Visitor Center and other related facilities 
(a)DesignationThe visitor center, museum, bookstore, exhibits, and other related facilities located on the shore at the U.S.S. Arizona Memorial in Hawaii, are hereby designated as the Pearl Harbor Memorial Site. 
(b)ReferenceAny reference to the visitor center, museum, bookstore, exhibits, and other related facilities located on the shore at the U.S.S. Arizona Memorial in Hawaii, in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Pearl Harbor Memorial Site. 
 
